SECOND AMENDMENT TO PURCHASE AND SALE

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is made
this 28th day of July, 2010, by and between GRUBB & ELLIS EQUITY ADVISORS, LLC,
a Delaware limited liability company (“Buyer”) and the following parties: WHITE
OAKS REAL ESTATE INVESTMENTS, LLC, a Missouri limited liability company (“White
Oaks CG”), WHITE OAKS REAL ESTATE INVESTMENTS OF JOPLIN LLC, a Missouri limited
liability company (“White Oaks Joplin”), WHITE OAKS REAL ESTATE INVESTMENTS OF
COLUMBIA LLC, a Missouri limited liability company (“White Oaks Columbia”), and
WHITE OAKS REAL ESTATE INVESTMENTS OF GEORGIA LLC, a Georgia limited liability
company (“White Oaks Athens”). As the context requires, each of White Oaks CG,
White Oaks Joplin, White Oaks Columbia and White Oaks Athens individually are
generically referred to herein as a “Seller”, and collectively are referred to
herein as “Seller”.

WITNESSETH

A. Seller and Purchaser are parties to that certain Purchase and Sale Agreement
dated June 18, 2010, as amended pursuant to that First Amendment to Purchase and
Sale dated July 22, 1010, relating to four (4) properties, three of which are
located in the State of Missouri and one of which is located in the State of
Georgia, and the other property described therein relating thereto (collectively
the “Agreement”).

B. Seller and Purchaser desire to amend the Agreement as provided in this
Amendment.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:

1. CLOSING DATE. As used in the Agreement, the term “Closing Date” with respect
to the CG Property shall mean August 16, 2010, with respect to the Joplin
Property shall mean August 31, 2010 and with respect to the Athens Property
shall mean October 29, 2010, all subject to the extension set forth in
Section 10 of the Agreement.

2. COLUMBIA PROPERTY.

Section 27 of the Agreement is hereby deleted in its entirety and replaced with
the following:

“Section 27. Columbia Closing. Buyer and Seller agree that the purchase of the
Columbia Property will not be consummated at Closing. The purchase of the
Columbia Property shall be consummated on the “Columbia Closing Date”, which
shall be the later of (i) November 15, 2010, or (ii) thirty (30) days after the
expiration of the “Columbia Due Diligence Period” as defined herein. Buyer shall
not be obligated to purchase the Columbia Property unless and until the long
term acute care hospital operated therefrom first establishes Earnings Before
Interest, Taxes, Depreciation and Amortization (EBITDAR) coverage of at least
two (2) times the monthly rent for such location, as such rent is described in
the Master Lease (the “Rent Coverage Contingency”). When Seller’s operation from
the facility located on the Columbia Property satisfies the Rent Coverage
Contingency, Seller shall notify Buyer of same in writing. Upon Buyer’s receipt
of such notice, it shall have thirty (30) days to examine the title to and
condition of the Columbia Property pursuant to Section 6 of this Agreement (the
“Columbia Due Diligence Period”), and Buyer shall have all rights relative to
the Columbia Property as set forth in Section 6 during the Columbia Due
Diligence Period, including without limitation the unconditional right, for any
reason or no reason, to terminate this Agreement with respect to the Columbia
Property by giving written notice thereof to Seller before the expiration of
said Columbia Due Diligence Period, in which event Buyer shall receive a refund
of the Columbia Earnest Money (which right shall survive such termination), and
all rights, liabilities and obligations of the parties under this Agreement with
respect to the Columbia Property shall expire, except as otherwise expressly set
forth herein. Provided Buyer does not terminate the Agreement relating to the
Columbia Property during said Columbia Due Diligence Period due to such a
material change to the Columbia Property, Buyer shall consummate the purchase of
the Columbia Property on the Columbia Closing Date. In the event that the
long-term acute care hospital operated from the Columbia Property does not
satisfy the Rent Coverage Contingency on or before October 30, 2011, then Buyer
shall elect either (i) not to purchase the Columbia Property, or (ii) to
purchase the Columbia Property despite the fact that the Rent Coverage
Contingency has not been satisfied. Buyer shall make such election in writing to
Seller on or before November 30, 2011, in which event the Columbia Closing Date
shall be on a mutually acceptable date during December, 2011. Buyer also may
elect to consummate the Columbia Closing on any date after October 30, 2010 and
prior to December 31, 2011 even if the Rent Coverage Contingency has not been
satisfied.

Notwithstanding any language contained in this Agreement to the contrary, this
secondary closing shall not limit the application of the covenants and
conditions contained in the Agreement as relates to any of the Property,
including but not limited to the Columbia Property; however, where applicable,
the term “Closing” shall be deemed to refer to the “Columbia Closing” as it
relates to the Columbia Property and this secondary closing.”

3. MISCELLANEOUS. As amended by this Amendment, the parties hereto agree that
the Agreement remains in full force and effect. This Amendment may be executed
in multiple counterparts, each counterpart being executed by less than all of
the parties hereto, and shall be equally effective as if a single original had
been signed by all parties; but all such counterparts shall be deemed to
constitute a single agreement, and this Amendment shall not be or become
effective unless and until each of the signatory parties below has signed at
least one such counterpart and caused the counterpart so executed to be
delivered to the other party.

Signatures follow on the next page.

1

SELLERS’ SIGNATURE PAGE

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

SELLERS:

“WHITE OAKS CG”:

WHITE OAKS REAL ESTATE INVESTMENTS, LLC,
a Missouri limited liability company

By: /s/ William K. Kapp
Name: William K. Kapp
Title: President
Date July 29, 2010


“WHITE OAKS JOPLIN”:

WHITE OAKS REAL ESTATE INVESTMENTS
OF JOPLIN, LLC


a Missouri limited liability company

By: White Real Estate Investments, LLC
Its: Managing Member

By: /s/ William K. Kapp
Name: William K. Kapp
Title: President

Date July 29, 2010

“WHITE OAKS COLUMBIA”:

WHITE OAKS REAL ESTATE INVESTMENTS
OF COLUMBIA, LLC


a Missouri limited liability company

By: White Real Estate Investments, LLC
Its: Managing Member

By: /s/ William K. Kapp
Name: William K. Kapp
Title: President

Date July 29, 2010

“WHITE OAKS ATHENS”:

WHITE OAKS REAL ESTATE INVESTMENTS
OF ATHENS, LLC


a Georgia limited liability company

By: White Real Estate Investments, LLC
Its: Managing Member

By: /s/ William K. Kapp
Name: William K. Kapp
Title: President

Date July 29, 2010

BUYER’S SIGNATURE PAGE

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

BUYER:

“BUYER”:

GRUBB & ELLIS EQUITY ADVISORS, LLC,
A Delaware limited liability company

By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President
Date: July 29, 2010

2